2016 IL App (3d) 140196

                                  Opinion filed July 25, 2016
                      Modified upon denial of rehearing September 2, 2016
     _____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2016

     THE PEOPLE OF THE STATE OF                        )      Appeal from the Circuit Court
     ILLINOIS,                                         )      of the 14th Judicial Circuit,
                                                       )      Rock Island County, Illinois,
            Plaintiff-Appellee,                        )
                                                       )      Appeal No. 3-14-0196
            v.                                         )      Circuit No. 10-CF-821
                                                       )
     CORNELIUS D. CARTER,                              )      Honorable
                                                       )      Walter D. Braud,
            Defendant-Appellant.                       )      Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE CARTER delivered the judgment of the court, with opinion.
           Justice McDade specially concurred, with opinion.
           Justice Wright dissented, with opinion.
     _____________________________________________________________________________

                                                  OPINION

¶1          Defendant, Cornelius D. Carter, argues on appeal that his conviction for aggravated

     battery with a firearm should be reversed because the trial court abused its discretion in allowing

     the State to present an excessive amount of other-crimes evidence related to an alleged escape

     attempt from the county jail. We affirm in part, vacate the DNA analysis fee and the fines

     improperly imposed by the circuit clerk, and remand for the trial court to modify its judgment on

     fine, fees, and costs in accordance with this order.
¶2                                                  FACTS

¶3          Defendant was charged with aggravated battery with a firearm (720 ILCS 5/12-4.2(a)(1)

     (West 2010)). In October 2012, while incarcerated in the Federal Bureau of Prisons, defendant

     requested a disposition of all pending Illinois charges through the interstate Agreement on

     Detainers statute (730 ILCS 5/3-8-9 (West 2012)). The detainer documents listed another

     pending Illinois case in addition to the instant case.

¶4          The State filed a motion in limine requesting that the court deem evidence of defendant’s

     alleged escape attempt from the county jail in July 2013 to be admissible at defendant’s

     aggravated battery trial. Said evidence would include defendant’s audiotaped phone calls from

     jail, physical evidence, testimony, and photographs. Defendant objected. Following a hearing on

     the State’s motion, the trial court ruled that evidence of defendant’s escape attempt was

     admissible. The court advised the State that it wanted “as little [evidence] as possible” regarding

     the escape attempt. The court added, “I want the case to be about the shooting, not about the

     escape.”

¶5          A jury trial was held. Kameron Angel testified that he had known defendant since he was

     10 or 11 years old and they had been close friends. On the evening of August 30, 2010, Kameron

     was socializing with his brother, Granvil Angel, defendant, and several other people. Defendant

     was wearing a black hooded sweatshirt, dark colored pants, and hospital gloves. Defendant had

     been wearing the hospital gloves all day, and Kameron did not think it was strange. Defendant

     showed Kameron a handgun that he had in the pocket of his hooded sweatshirt. Kameron asked

     if he could purchase the gun, and defendant said Kameron could purchase it after defendant was

     done with it. A few minutes later, defendant asked Kameron to go somewhere with him.




                                                       2
¶6            Kameron walked with defendant to a garage near a store called Jesse Mart. They entered

       the garage, and defendant told Kameron there was a gun under a dresser. The garage was dark so

       Kameron used his cell phone as a light. Kameron bent down to look for the gun, and defendant

       shot him in the back of his neck and his back. Kameron fell to the ground. Defendant took

       Kameron’s cell phone and called or texted someone with it. Defendant then shot Kameron three

       more times in the back and arm. Kameron lay down and did not move.

¶7            Defendant left the garage. After a minute or two, Kameron got up and jogged to Jesse

       Mart. The clerk at Jesse Mart called 911, and several police officers and an ambulance arrived.

       Kameron told the officers that defendant shot him. Kameron was taken to the hospital to be

       treated. While at the hospital, Kameron picked defendant out of a photographic lineup as the

       individual who shot him. Kameron was in the hospital for several days and continued to have

       back problems because a bullet was still in his spine.

¶8            Kameron did not have his cell phone after the shooting. Kameron did not send a text

       message to Granvil on the night of the shooting saying that he was going to Kia’s house. Kia was

       the mother of Kameron’s son.

¶9            Kameron spoke to Tresvour Robertson in jail approximately a year prior to trial, and

       Robertson told Kameron that defendant was paid to kill Kameron. Kameron and Granvil had

       obtained a pound of cannabis from Marcus Hampton and Robertson’s cousin, T.J. Everett, prior

       to the shooting and decided not to pay for the cannabis.

¶ 10          Kameron acknowledged that he had previously pled guilty to the offense of “going armed

       with intent” for throwing a golf club at someone, for which he was on probation.

¶ 11          Granvil testified that he was Kameron’s brother. At approximately 9:30 p.m. on the

       evening Kameron was shot, Granvil, Kameron, defendant, and several others were smoking


                                                        3
       cannabis together. Defendant asked Granvil to go somewhere with him. Granvil told defendant

       he did not feel like walking anywhere. Defendant asked Granvil a second time, and Granvil

       again refused. Defendant then asked Kameron, and Kameron agreed. Defendant and Kameron

       began walking toward Jesse Mart. Defendant was wearing black clothing and latex gloves.

¶ 12          At approximately 10:15 p.m., the police came to the house where Granvil and his friends

       were smoking. The police banged on the door and said someone had been shot. Granvil left and

       started walking because he had a “really bad feeling in the gut of [his] stomach.” While he was

       walking, Granvil received a text message from his father stating that Kameron had been shot.

       Around that time, Granvil also received a “weird text message” from Kameron’s cell phone

       which said that Kameron was with Kia. Granvil could not remember if he received the text

       message from Kameron’s phone before or after the text message from his father. Granvil later

       talked to Kia and learned that she had not spoken with or seen Kameron that night. Kameron

       later told Granvil that he did not send that text message.

¶ 13          After he received the text message from his father, Granvil saw a car driving down an

       alley and motioned for the car to stop. Granvil recognized the driver as Arletha Farmer and asked

       for a ride to the hospital. Granvil then noticed that defendant was in the backseat. Farmer agreed

       to give Granvil a ride, and Granvil got in the backseat with defendant. Granvil repeatedly asked

       defendant what happened to Kameron. Defendant said, “I don’t know, I just ran.” Defendant was

       sweating profusely and smoking cigarettes. Defendant twice asked Farmer to pull over so he

       could get out, but she did not pull over. Defendant was wearing different clothes than he had

       worn earlier in the evening. Specifically, defendant was wearing blue jeans and a white muscle

       shirt. When the car arrived at the hospital and Granvil got out, the car sped off.




                                                         4
¶ 14          Granvil testified that approximately one week before the shooting, Granvil and Kameron

       obtained one pound of cannabis, which was worth approximately $1000, from Everett,

       Robertson, and Hampton. Kameron and Granvil later discovered that the cannabis was bad and

       refused to pay for it. Everett, Hampton, and Robertson called Granvil a few days later after he

       refused to pay for the cannabis and told Granvil that they were going to kill him and Kameron.

       They said that the “hit [was] going to be so close that [he was] not going to see it coming.”

¶ 15          Farmer testified that she had known defendant for about five years. On the evening of the

       shooting, Farmer was driving around with a friend. At approximately 10:30 or 11 p.m., Farmer

       saw defendant walking down the street and gave him a ride. A few minutes later, Farmer saw

       Granvil. Farmer did not know Granvil, but she knew of him. Granvil asked for a ride to the

       hospital, and Farmer drove him to the hospital. Farmer heard defendant and Granvil greet each

       other when Granvil got into the car, but they did not talk much during the ride. Farmer dropped

       Granvil off at the hospital and drove away. Farmer did not recall telling a police officer that

       defendant told her someone had been shot when she picked him up.

¶ 16          Police Officer Greg Whitcomb testified that when he interviewed Farmer the day after

       the shooting, Farmer said that when she picked defendant up, he told her there had been a

       shooting.

¶ 17          Police officers who investigated the shooting testified that when they responded to the

       911 call, Kameron told them defendant shot him in an abandoned garage. The officers observed

       bullet wounds on Kameron’s neck and left arm. An officer later located the garage and found a

       pool of blood and what appeared to be bullets. Whitcomb testified that he showed Kameron a

       photographic lineup, and Kameron identified defendant as his shooter.




                                                        5
¶ 18          Robertson testified that he knew Everett and Hampton. Kameron and Granvil obtained

       approximately one pound of cannabis from Everett, who had received the cannabis from

       Robertson. Kameron and Granvil did not pay for the cannabis. Prior to the shooting, Robertson

       saw Everett speaking with defendant in a car parked in Robertson’s backyard. After Everett

       spoke to defendant, Everett told Robertson that defendant was going to “get Kameron.” After the

       shooting, defendant asked Robertson to tell Everett to pay defendant. Robertson stated that he

       did not hire defendant to kill Kameron. Robertson believed the marijuana Kameron and Granvil

       took was worth approximately $800 and was not worth killing someone over. Robertson was

       currently incarcerated for the offense of intimidation with a dangerous weapon, which was

       unrelated to the instant case. The State agreed not to prosecute Robertson for hiring defendant to

       shoot Kameron if Robertson testified against defendant.

¶ 19          The remaining evidence, which concerned defendant’s attempted escape from the county

       jail, was admitted over defendant’s objection. Edward Schliltz, a correctional officer, testified

       that while working at the county jail on July 23, 2013, he smelled smoke near the inmates’ cells.

       Schliltz and other officers thoroughly searched the inmates, the cells, and the day rooms. One

       officer found a hacksaw handle, cell phone, cell phone charger, and a mop handle with several

       pieces of a torn T-shirt wrapped around it in a garbage can in one of the day rooms. Defendant

       had the same T-shirt material that was found in the garbage can wrapped around his hand. The

       officers also found a hollowed-out Bible containing a socket cover in one of the common areas.

       In defendant’s cell, the officers discovered a four-inch square hole in the window, which was

       covered with a piece of plastic. The window’s steel frame and beam had been cut through with a

       hacksaw. No other inmate shared a cell with defendant. Schliltz believed that the officers found a

       piece of paper in defendant’s cell that contained several phone numbers that were found in the


                                                       6
       cell phone retrieved from the day room. A different inmate claimed that the cell phone the

       officers found belonged to him.

¶ 20          Jason Patterson, a sheriff’s department employee, testified that he investigated a hole in

       the window of defendant’s cell on July 23, 2013. Defendant had occupied the cell since

       December 28, 2012. No one else occupied the cell at the time the hole was found. Sixteen

       photographs were admitted into evidence. Patterson identified and described the photographs,

       which depicted defendant’s cell, including the hole in the window and the cut marks on the

       window’s metal bar, the day room at the county jail, and items of contraband found by the

       officers. Patterson found hacksaw blades in defendant’s toilet and strips of fabric in defendant’s

       cell. The contraband items found in the common areas included a cell phone and charger, a

       hollowed-out book containing a socket plate with burnt edges, strips of a T-shirt that were tied

       together, and fabricated paper rods. Some of the pictures showed defendant’s cell window from

       outside the building. Electrical tape and a light socket were found on the roof underneath

       defendant’s cell window.

¶ 21          The parties stipulated that a sheriff’s department employee would testify that he provided

       investigator Mindy Meyers with a compact disc (CD) that included recordings of 14 telephone

       and visitation conversations of defendant between June 1 and July 27, 2013. The CD was

       admitted into evidence but not played for the jury. Whitcomb was recalled as a witness and

       testified that he listened to all the recorded conversations contained on the CD. Whitcomb was

       familiar with defendant’s voice and reported that all the recordings contained defendant’s voice

       except two or three conversations.

¶ 22          Mindy Meyers, an investigator employed by the sheriff’s department, testified that she

       was assigned to listen to defendant’s recorded telephone and visitation conversations. Meyers


                                                       7
       briefly described 12 recorded conversations of defendant, which were contained on the CD

       previously offered into evidence but not played for the jury. In one conversation with an

       unknown man, defendant asked the man to give someone named DeShawn “a little bit of bread”

       because DeShawn was “getting things” for defendant. Most of the other conversations that

       Meyers described involved defendant asking various people to obtain a cell phone for him, buy

       minutes for his cell phone, call him, or bring him things.

¶ 23          The State also introduced a different CD containing a recording of a visitation

       conversation between defendant and Shakera Abbey. Meyers testified that, based on her

       investigation, she believed Abbey was defendant’s girlfriend. The CD was played for the jury,

       and a transcript of the conversation was introduced into evidence.

¶ 24          During defendant’s conversation with Abbey, defendant told Abbey he would probably

       not be there next month. Abbey responded, “You trying to pull it off this month?” Defendant

       replied, “I just… there’s a chance that I might not be here next month.” Abbey told defendant not

       to do anything he would regret. Defendant replied that he was going to trial. He then stated,

       “See, hopefully I won’t make it to trial *** so I’m hoping, but I’m supposed to go to trial, you

       know, if I loose [sic] my trial…shhhh…man, I’m trying to breaking [sic] me out or something.

       *** I am gonna win in my own way man. Somehow someway [sic] man.” Defendant told Abbey

       that she would see him soon under “certain circumstances.” Abbey told defendant to call her.

       Defendant replied, “I’m for real man.” Abbey responded, “I know, you probably tired of being in

       here.” Defendant then said, “We’re going off in the sunset together.”

¶ 25          Defendant asked Abbey to get a pen and directed her to draw a picture. Defendant asked

       Abbey if she remembered what he told someone named “Deshar” to get for him, and Abbey

       replied that she remembered. Defendant told Abbey to call Deshar and ask if he was going to get


                                                        8
       it. Defendant asked Abbey to get it for him herself if she could not reach Deshar. Defendant said

       that he needed it before Wednesday. Defendant said that Abbey would be able to get the items at

       Walmart, Menards, K & K, True Value, or any hardware store. Defendant told Abbey that she

       had to be careful because the items would be sharp. Defendant then added: “[Y]ou just got to

       make sure, hell, that no matter what kind you get that you got the kind that go through handcuffs

       alright?”

¶ 26          Meyers testified that she also took pictures of the outside of the jail in connection with

       the investigation into the contraband found in defendant’s cell. She took a photograph of black

       electrical tape, which was found on the ground outside the jail. The photograph had previously

       been introduced into evidence during Patterson’s testimony. Finally, Meyers testified that when

       the inmates were in their jail cells, no one was able to come in or out of the cell without a

       correctional officer opening the door. The inmates leave their cells during the day and stay in the

       day room. The cell doors are locked, and no inmates are able to access their own cells or other

       inmates’ cells during that time.

¶ 27          The State rested. Defendant did not present any evidence. During its initial closing

       argument, the State did not mention the escape evidence. Defense counsel argued that defendant

       was only using the hole in his jail cell window to smuggle in cigarettes and a cell phone and was

       not attempting to escape. During its rebuttal argument, the State contended that defendant was

       using the hacksaws to cut through his window in an attempt to escape.

¶ 28          During deliberations, the jury requested a copy of the transcript of defendant’s

       conversation with Abbey. The jury found defendant guilty. On January 17, 2014, the trial court

       sentenced defendant to 30 years’ imprisonment to be served consecutively with his sentence in

       his federal case. On January 24, 2014, the trial court entered a written judgment order, which


                                                       9
       required defendant to pay “the costs of prosecution.” The written order provided that these costs

       were reduced to judgment against defendant. On January 27, 2014, the circuit clerk entered a

       judgment against defendant in favor of the State in the amount of $597.

¶ 29           A cost sheet titled “Payment Status Information” and dated April 22, 2014, appears in the

       record. The following assessments along with the following descriptions appear on the cost

       sheet: (1) $100 “Clerk,” (2) $50 “State’s Atty,” (3) $50 “Court,” (4) $15 “Automation,” (5) $25

       “Violent Crime,” (6) $25 “Judicial Security,” (7) $15 “Document Storage,” (8) $10 “Medical

       Costs,” (9) $250 “DNA Identification,” (10) $5 “Youth Diversion,” (11) $0.25 “Clerk Op

       Deduction,” (12) $4.75 “Drug Court,” (13) $10 “Clerk Op Add-Ons,” (14) $10 “State Police

       Svcs,” (15) $15 “State Police Ops,” (16) $2 “SA Automation Fee,” and (17) $10 “Probation Ops

       Fee.”

¶ 30                                              ANALYSIS

¶ 31                            I. Other-Crimes Evidence of Attempted Escape

¶ 32           Defendant argues that the trial court erred in allowing an excessive amount of other-

       crimes evidence regarding defendant’s attempted escape from the county jail such that the trial

       court conducted a trial within a trial on defendant’s escape attempt.

¶ 33           It is a longstanding proposition of Illinois law that evidence of the crime of attempted

       escape and the related crime of flight is admissible for the purpose of showing a defendant’s

       consciousness of guilt. Jamison v. People, 145 Ill. 357, 376 (1893) (attempted escape); People v.

       Duncan, 261 Ill. 339, 352-53 (1913) (suicide attempt as attempted escape); People v. Bundy, 295
Ill. 322, 329-30 (1920) (flight); People v. Limeberry, 298 Ill. 355, 370 (1921) (attempted flight);

       People v. Spaulding, 309 Ill. 292, 306 (1923); People v. Talbe, 321 Ill. 80, 91 (1926) (attempted

       escape); People v. Rappaport, 362 Ill. 462, 468 (1936) (flight); People v. Gambino, 12 Ill. 2d 29,


                                                       10
       32 (1957) (escape and attempted escape); People v. Harper, 36 Ill. 2d 398, 403-04 (1967)

       (attempted escape); People v. Yonder, 44 Ill. 2d 376, 392 (1969) (two hacksaw blades hidden in

       the defendant’s shoe were evidence of attempted escape); People v. Gaines, 88 Ill. 2d 342, 366

       (1981) (escape); People v. Gacho, 122 Ill. 2d 221, 246 (1988) (letter indicating that defendant

       wanted to escape admissible as evidence of consciousness of guilt).

¶ 34          Other-crimes evidence is admissible only if the probative value of the evidence is not

       outweighed by its prejudicial effect. People v. Adkins, 239 Ill. 2d 1, 23 (2010); Ill. R. Evid. 403

       (eff. Jan. 1, 2011) (“Although relevant, evidence may be excluded if its probative value is

       substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading

       the jury, or by considerations of undue delay, waste of time, or needless presentation of

       cumulative evidence.”). A trial court’s decision to admit other-crimes evidence will not be

       overturned absent a clear abuse of discretion. Adkins, 239 Ill. 2d at 23. Even if relevant, other-

       crimes evidence should not become a focal point of the trial. People v. Boyd, 366 Ill. App. 3d 84,

       94 (2006). “Courts have warned against the dangers of putting on a ‘trial within a trial,’ with

       detail and repetition greatly exceeding what is necessary to establish the particular purpose for

       the evidence.” Id. (quoting People v. Bartall, 98 Ill. 2d 294, 315 (1983)).

¶ 35          We find that the trial court did not abuse its discretion in allowing the State’s evidence

       regarding defendant’s escape attempt. First, the escape evidence had high probative value in that

       it showed defendant’s consciousness of guilt. We find the evidence offered by the State was

       reasonably necessary to show defendant’s escape attempt. Defendant’s recorded conversation

       with Abbey was needed to show that defendant intended to escape from jail. During the

       conversation, defendant told Abbey, “I’m trying to breaking [sic] me out or something.” He also

       directed Abbey to obtain an item from a hardware store for him that could cut through handcuffs.


                                                       11
       Defendant’s conversation with Abbey showed that the items of contraband that were

       subsequently connected to him were related to an escape attempt rather than a smuggling

       operation, as defense counsel argued at trial.

¶ 36          Evidence of the discovery of hacksaw blades in defendant’s toilet and other items of

       contraband linked to defendant showed that the escape plan defendant discussed with Abbey

       went beyond mere fantasy and that defendant was actually in the process of executing the plan.

       The additional recordings of defendant’s telephone and visitation conversations in which he

       sought cell phones and other items helped link him to the items of contraband that were

       ultimately found.

¶ 37          We reject defendant’s contention that the probative value of the attempted escape

       evidence in the instant case was low because it is unlikely that defendant would have been able

       to cut a sufficiently large hole in his window to actually escape. We note Illinois courts have

       admitted evidence of possession for the means of escape or the intent to escape to show

       consciousness of guilt even when no actual escape was attempted. See Yonder, 44 Ill. 2d at 392

       (hacksaw blades hidden in the defendant’s shoe); Gacho, 122 Ill. 2d at 245-46 (letter defendant

       sent from jail stating that he believed he could escape).

¶ 38          Similarly, we find no merit to defendant’s contention that the probative value of the

       escape evidence was somehow lessened due to the fact that he was serving a federal sentence and

       was facing charges in another Illinois case. Evidence of attempted escape is admissible even

       when a defendant is incarcerated on multiple charges. See In re L.F., 119 Ill. App. 3d 406, 409

       (1983); People v. Day, 76 Ill. App. 3d 571, 585 (1979). As defendant presented no evidence

       either at the hearing on the State’s motion in limine or at trial that his escape attempt was related

       to anything other than the instant case, for which he was awaiting trial at the time of the escape


                                                        12
       attempt, we decline to find that the probative value of the escape attempt was lessened due to

       defendant’s other charges. See People v. Ligon, 15 Ill. App. 3d 746, 751 (1973).

¶ 39           In addition to finding that probative value of the attempted escape evidence was high, we

       find that the prejudicial impact of the escape evidence was low. That is, evidence that defendant

       wished to escape from jail and acquired various items of contraband including hacksaw blades to

       do so was unlikely to inflame the passions of the jury. This is especially true when compared

       with the strong evidence of the relatively more heinous offense of attempted murder. Kameron

       testified that defendant, who had been his friend since childhood, shot him multiple times in an

       abandoned garage. The testimony of police officers confirmed that Kameron adamantly claimed

       that defendant was his shooter immediately after the shooting. Kameron’s, Granvil’s, and

       Robertson’s testimony tended to establish defendant’s motive for shooting Kameron—namely,

       that he had been paid to do it.

¶ 40           Thus, due to the high probative value and low prejudicial impact of the attempted escape,

       we find that the trial court did not abuse its discretion in allowing the evidence of defendant’s

       escape attempt. The amount of escape evidence presented did not greatly exceed what was

       necessary to establish the escape attempt such that a trial within a trial occurred. See Boyd, 366
Ill. App. 3d at 94.

¶ 41           In coming to this conclusion, we reject defendant’s reliance on People v. Nunley, 271 Ill.

       App. 3d 427 (1995), People v. Bedoya, 325 Ill. App. 3d 926 (2001), People v. Richee, 355 Ill.

       App. 3d 43 (2005), and People v. Thigpen, 306 Ill. App. 3d 29 (1999), in support of his argument

       that his conviction should be reversed because the admitted evidence of his escape attempt was

       too extensive. Initially, we note that none of those cases involved other-crimes evidence of

       escape or other-crimes evidence showing consciousness of guilt. Nunley, 271 Ill. App. 3d at 432


                                                       13
       (other-crimes evidence admitted to show the “continuing narrative” of the defendant’s arrest and

       confession); Bedoya, 325 Ill. App. 3d at 939-40 (intent); Richee, 355 Ill. App. 3d at 58-59

       (modus operandi); Thigpen, 306 Ill. App. 3d at 36 (common plan or scheme). Additionally, all

       four of defendant’s cited cases, unlike the instant case, either found the other-crimes evidence to

       lack probative value or be unduly prejudicial.

¶ 42          In Bedoya and Richee, the courts first found that the other-crimes evidence at issue was

       irrelevant to the purpose for which it was admitted and should not have been admitted at all.

       Bedoya, 325 Ill. App. 3d at 939-40; Richee, 355 Ill. App. 3d at 58-59. Both cases found in the

       alternative that even assuming the other-crimes evidence was relevant, the probative value of the

       evidence was outweighed by its prejudicial impact due to the excessive amount of evidence

       presented at trial and its inflammatory nature. Bedoya, 325 Ill. App. 3d at 939-40 (other-crimes

       evidence that the defendant shot at three buildings, including the residence of a cardinal); Richee,
355 Ill. App. 3d at 58-59 (other-crimes evidence of multiple burglaries).

¶ 43          Similarly, in Thigpen, a murder case, the trial court found that some other-crimes

       evidence that defendant had previously committed a double murder may have been relevant to

       show a common plan or scheme. Thigpen, 306 Ill. App. 3d at 37-38. The court held, however,

       the detailed evidence of the double murder that was admitted at trial—including the introduction

       of a photograph of the victims’ corpses, which was subsequently sent to the jury room—was not

       relevant. Id. It was not only the amount of evidence of the double murder that the court found

       constituted reversible error, but the inflammatory and prejudicial effect of detailed evidence of a

       double murder on the jury. Id. at 38-39.

¶ 44          In Nunley, extensive other-crimes evidence that the defendant was under arrest for

       stabbing his mother and killing her dog at the time he confessed to the robbery and murder for


                                                        14
       which he was on trial was admitted to show the “continuing narrative” of the defendant’s arrest

       and confession. Nunley, 271 Ill. App. 3d at 432. On review, the Nunley court held that due to the

       “extremely inflammatory nature of the prior conduct evidence,” it was an abuse of discretion to

       allow other-crimes evidence beyond the fact that defendant was in custody for the aggravated

       battery of his mother at the time of his confession. Id.

¶ 45          In the instant case, unlike in Bedoya, Richee, and Thigpen, all the other-crimes evidence

       was relevant to the purpose for which it was introduced, that is, to show defendant’s

       consciousness of guilt by way of his attempted escape from jail. Unlike in Nunley, Bedoya,

       Richee, and Thigpen, the other-crimes evidence in this case—namely, that defendant planned to

       escape from jail and possessed contraband items in connection with his attempted escape—was

       not particularly inflammatory or unduly prejudicial. Additionally, the evidence of the escape

       attempt in the instant case was largely based on inferences drawn from defendant’s statements,

       actions, and the surrounding circumstances. Consequently, a greater amount of evidence was

       needed to show the escape attempt in this case than in Nunley, Bedoya, Richee, and Thigpen,

       where the other-crimes evidence at issue was either completely irrelevant or could serve its

       relevant purpose in small amounts.

¶ 46          Lastly, even if we were to accept defendant’s argument that an excessive amount of

       evidence was presented regarding the escape attempt, we find that any error in the admission of

       the escape evidence was harmless. We acknowledge that the jury requested to view the transcript

       of defendant’s conversation with Abbey during deliberations. However, in light of the

       overwhelming evidence of defendant’s guilt, we do not believe that the result of the proceedings

       would have been different even if no evidence of the escape attempt had been presented. People

       v. McKown, 236 Ill. 2d 278, 311 (2010) (“Error will be deemed harmless and a new trial


                                                        15
       unnecessary when ‘the competent evidence in the record establishes the defendant’s guilt beyond

       a reasonable doubt and it can be concluded that retrial without the erroneous admission of the

       challenged evidence would produce no different result.’ ” (quoting People v. Arman, 131 Ill. 2d
115, 124 (1989))). Additionally, we are mindful of the decisions in People v. McKibbins, 96 Ill.
2d 176, 186-87 (1983), and Bartall, 98 Ill. 2d at 315, where the court held that no prejudicial

       error occurred where an excessive amount of relevant other-crimes evidence was admitted at

       trial.

¶ 47                                            II. Fines and Fees

¶ 48            Defendant argued in his appellate brief that this matter should be remanded to the trial

       court for entry of a proper order of fines and fees because the circuit clerk improperly assessed

       fines against defendant after it was too late to challenge them. The State conceded that the matter

       should be remanded for the trial court to address the issues defendant raised regarding the fines

       and costs assessed against him. However, after the filing of the appellant’s brief in this case, our

       supreme court issued its opinion in People v. Castleberry, 2015 IL 116916. Defendant now

       contends that Castleberry abrogated the procedure of remanding cases for the proper imposition

       of fines and fees. For the reasons that follow, we agree.

¶ 49            Prior to Castleberry, the appellate court could correct an illegally low sentence to

       conform with minimum statutory requirements without running afoul of Illinois Supreme Court

       Rule 615(b)(4), pursuant to the void sentence rule—i.e., the rule that a sentence that does not

       conform to statutory requirements is void. People v. Arna, 168 Ill. 2d 107, 113 (1995), abrogated

       by Castleberry, 2015 IL 116916. In Castleberry, however, the supreme court abolished the void

       sentence rule. Castleberry, 2015 IL 116916, ¶ 19.




                                                       16
¶ 50           Castleberry’s holding applies to the instant case, as it was pending on appeal when

       Castleberry was decided. See People v. Granados, 172 Ill. 2d 358, 365 (1996) (“As a general

       rule *** this court’s decisions apply to all cases that are pending when the decision is

       announced, unless this court directs otherwise.”); see also Griffith v. Kentucky, 479 U.S. 314,

       328 (1987) (“We therefore hold that a new rule for the conduct of criminal prosecutions is to be

       applied retroactively to all cases, state or federal, pending on direct review or not yet final ***.”).

¶ 51           After Castleberry, we may no longer remand a cause to the trial court for the imposition

       of an increased sentence, even if the sentence given by the trial court is illegally low. See

       Castleberry, 2015 IL 116916, ¶¶ 20-26 (holding that the appellate court was without authority to

       add a 15-year firearm enhancement to the defendant’s sentence pursuant to Illinois Supreme

       Court Rule 615(b)(4) even though the sentence was illegally low without the enhancement).

       Fines are part of a criminal sentence. People v. Graves, 235 Ill. 2d 244, 250 (2009). Therefore,

       we will merely vacate improperly imposed fines rather than remanding for the reimposition of

       such fines. We now turn to the question of whether any fines were improperly imposed in this

       case.

¶ 52           “Because the imposition of a fine is a judicial act, and the circuit clerk has no authority to

       levy fines, any fines imposed by the circuit clerk are void from their inception.” People v. Larue,

       2014 IL App (4th) 120595, ¶ 56. We find that the following fines were imposed by the circuit

       clerk and are therefore void: (1) the $50 court fund fee (People v. Smith, 2013 IL App (2d)
120691, ¶ 21); (2) the $5 youth diversion fee (Graves, 235 Ill. 2d at 255); (3) the $4.75 drug

       court fee and the $0.25 “Clerk Op Deduction” (People v. Johnson, 2015 IL App (3d) 140364,

       ¶ 9); (4) the $15 State Police Operations Assistance Fund fee (People v. Millsap, 2012 IL App

       (4th) 110668, ¶ 31); (5) the $25 Violent Crime Victims Assistance Fund fine (People v. Dillard,


                                                         17
       2014 IL App (3d) 121020, ¶ 11); and (6) the $10 medical costs fine (Johnson, 2015 IL App (3d)
140364, ¶ 9). Accordingly, we vacate the foregoing fines.

¶ 53          We also find that a $30 juvenile records expungement fine was improperly imposed in

       this case. Section 5-9-1.17 of the Unified Code of Corrections (730 ILCS 5/5-9-1.17 (West

       2012)) provides:

                               “(a) There shall be added to every penalty imposed in sentencing for a

                      criminal offense an additional fine of $30 to be imposed upon a plea of guilty or

                      finding of guilty resulting in a judgment of conviction.

                               (b) Ten dollars of each such additional fine shall be remitted to the State

                      Treasurer for deposit into the State Police Services Fund to be used to implement

                      the expungement of juvenile records as provided in Section 5-622 of the Juvenile

                      Court Act of 1987, $10 shall be paid to the State’s Attorney’s Office that

                      prosecuted the criminal offense, and $10 shall be retained by the Circuit Clerk for

                      administrative costs associated with the expungement of juvenile records and

                      shall be deposited into the Circuit Court Clerk Operation and Administrative

                      Fund.”

¶ 54          This assessment is a fine, as it is punitive in nature. People v. Wynn, 2013 IL App (2d)
120575, ¶ 16. Because the fine was imposed without authority by the circuit clerk in this case, it

       is void. See Larue, 2014 IL App (4th) 120595, ¶ 56. In the instant case, this $30 fine appears in

       three places on the clerk’s cost sheet: (1) the $10 State Police Services Fund assessment, (2) the

       $10 “Clerk Op Add-Ons” assessment, and (3) as a portion of the $50 State’s Attorney fee.

       Accordingly, we vacate the $10 State Police Services Fund assessment, the $10 “Clerk Op Add-




                                                        18
       Ons” assessment, and $10 of the $50 State’s Attorney fee, thereby reducing the State’s Attorney

       fee to $40.

¶ 55          Defendant also argues that the probation operations assistance fee is a fine because it

       does not compensate the State or county for the costs of prosecuting a particular defendant but

       rather is a flat amount imposed upon conviction regardless of the amount of probation services

       used by defendant. Defendant further argues that the imposition of the probation operations

       assistance fee violates ex post facto principles because its effective date was subsequent to the

       date of the offense. Section 27.3a(1.1) of the Clerks of Courts Act (705 ILCS 105/27.3a(1.1)

       (West 2012)), which establishes the probation operations assistance fee, states as follows:

                      “Starting on July 6, 2012 (the effective date of Public Act 97-761) and pursuant to

                      an administrative order from the chief judge of the circuit or the presiding judge

                      of the county authorizing such collection, a clerk of the circuit court in any county

                      that imposes a fee pursuant to subsection 1 of this Section shall also charge and

                      collect an additional $10 operations fee for probation and court services

                      department operations.

                             This additional fee shall be paid by the defendant in any felony, traffic,

                      misdemeanor, local ordinance, or conservation case upon a judgment of guilty or

                      grant of supervision, except such $10 operations fee shall not be charged and

                      collected in cases governed by Supreme Court Rule 529 in which the bail amount

                      is $120 or less.”

¶ 56          We determine that this assessment is overall a fine. “Broadly speaking, a ‘fine’ is a part

       of the punishment for a conviction, whereas a ‘fee’ or ‘cost’ seeks to recoup expenses incurred

       by the state—to ‘compensat[e]’ the state for some expenditure incurred in prosecuting the


                                                       19
       defendant.” People v. Jones, 223 Ill. 2d 569, 582 (2006). “[T]he most important factor [in

       determining whether a charge is a fine or fee] is whether the charge seeks to compensate the state

       for any costs incurred as the result of prosecuting the defendant.” Graves, 235 Ill. 2d at 250.

       “Other factors to consider are whether the charge is only imposed after conviction and to whom

       the payment is made.” Id. at 251. The probation operations assistance fee is assessed against all

       criminal defendants “upon a judgment of guilty or grant of supervision” regardless of whether

       probation services were actually utilized in each defendant’s case. 705 ILCS 105/27.3a(1.1)

       (West 2012). As such, we conclude the probation operations assistance assessment qualifies as a

       fine, created to generate a fund to support probation and court services, regardless of a

       defendant’s actual utilization of those services.

¶ 57          In reaching our conclusion, we recognize that our approach is contrary to the holding of

       People v. Rogers, 2014 IL App (4th) 121088, ¶ 37. In Rogers, the court held that a probation

       operations assistance assessment was compensatory in nature—and, consequently, a fee rather

       than a fine—because the defendant received a sentence of probation and the probation office

       prepared a presentence investigation report. Id. The Rogers court found, however, that the

       probation operations assistance fee would be a fine in cases where the probation office was not

       involved in a defendant’s prosecution. Id. ¶ 38. We decline to follow Rogers.

¶ 58          Having found the probation operations assistance fee to be a fine, we find that it is void

       because it was improperly assessed by the circuit clerk. Larue, 2014 IL App (4th) 120595, ¶ 56.

       Additionally, the imposition of the fine violates ex post facto principles because the date of the

       offense—August 30, 2010—was prior to the effective date of the legislation that created the

       fine—July 6, 2012. Pub. Act. 97-761 (eff. July 6, 2012) (adding 705 ILCS 105/27.3a(1.1) (West

       2012)). See People v. Prince, 371 Ill. App. 3d 878, 880 (2007) (“A fine *** is a pecuniary


                                                           20
       punishment imposed as a part of a criminal sentence and is subject to the prohibition against ex

       post facto laws.”).

¶ 59          Defendant argues that the $250 DNA analysis fee imposed by the circuit clerk was

       improper because he previously provided a DNA sample as a result of a prior conviction.

       “[S]ection 5-4-3 [of the Unified Code of Corrections (730 ILCS 5/5-4-3 (West 2008))]

       authorizes a trial court to order the taking, analysis and indexing of a qualifying offender’s DNA,

       and the payment of the analysis fee only where that defendant is not currently registered in the

       DNA database.” People v. Marshall, 242 Ill. 2d 285, 303 (2011). At defendant’s request, we take

       judicial notice of a document from the Illinois State Police Division of Forensic Services

       showing that he had previously submitted a DNA specimen, which defendant included in the

       appendix to his appellate brief. See People v. Garrett, 62 Ill. 2d 151, 163 (1975) (holding that the

       appellate court may take judicial notice of the contents of public records). Accordingly, we

       vacate the $250 DNA fee assessed in this case, as defendant has already submitted a DNA

       specimen. See Marshall, 242 Ill. 2d at 303.

¶ 60          We find that the remaining assessments, which total $197, were fees properly imposed by

       the circuit clerk: (1) the $100 clerk fee (705 ILCS 105/27.1a(w)(1)(A) (West 2012)); (2) the $30

       State’s Attorney fee and $10 preliminary hearing fee, for a total of $40 (55 ILCS 5/4-2002(a)

       (West 2012)); (3) the $15 automation fee (705 ILCS 105/27.3a(1) (West 2012)); (4) the $25

       judicial security fee (55 ILCS 5/5-1103 (West 2012)); (5) the $15 document storage fee (705

       ILCS 105/27.3c(a) (West 2012)); and (6) the $2 State’s Attorney automation fee (55 ILCS 5/4-

       2002(a) (West 2012)).

¶ 61                                            CONCLUSION




                                                       21
¶ 62          We affirm the judgment of the circuit court of Rock Island County in part, vacate in part

       as to the fines imposed by the circuit clerk and the $250 DNA analysis fee, and remand for the

       trial court to enter a modified judgment on fines, fees and costs in accordance with this order.

¶ 63          Affirmed in part, vacated in part, and remanded with directions.

¶ 64          JUSTICE McDADE, specially concurring.

¶ 65          I agree with Justice Carter that existing Illinois law requires a holding that the circuit

       court did not err when it admitted the other-crimes evidence regarding the defendant’s activities

       while in the Rock Island county jail. I also agree with Justice Carter that those assessments

       properly characterized as fines and the $250 DNA fee should be vacated for the reasons stated

       and that the other fees were properly imposed. I write separately to express my strong

       disagreement with the propriety of using the concept of consciousness of guilt in the context of

       incarceration.

¶ 66          I recognize that the supreme court has consistently demonstrated its belief in the concept,

       but I believe that evidence related to an escape or an attempted escape from incarceration should

       not be admissible at a defendant’s trial as evidence of consciousness of guilt for multiple reasons.

       As a general premise, I find consciousness of guilt to be a flawed concept in any context because

       it runs afoul of the foundational principle of our jurisprudence that a criminal defendant is

       presumed innocent until proven guilty. More specifically, to be used as consciousness of guilt of

       the charged offense, evidence that one has escaped or attempted to escape from incarceration

       invites—indeed, requires—the fact-finder to presume that the individual is guilty of that

       underlying crime.

¶ 67          The consciousness-of-guilt concept also offends logic in that its operation is circular. In

       the instant case, for example, in order to serve as proof of the defendant’s guilt of the charged


                                                       22
       crime, the concept requires the fact-finder to presume his unproven guilt and find that his

       conduct at the jail—arguably an attempt to escape—was solely motivated by his awareness of

       that guilt. This is a logical fallacy.

¶ 68           But I am certainly not alone in questioning the validity of the concept and its use in the

       courts. While consciousness of guilt has long been accepted as admissible evidence, the

       problematic nature of the concept has also long been recognized. See, e.g., Robert M. Hutchins

       & Donald Slesinger, Some Observations of the Law of Evidence—Consciousness of Guilt, 77 U.

       Pa. L. Rev. 725 (1929) (critiquing consciousness of guilt for being scientifically unverifiable and

       citing, inter alia, John Henry Wigmore’s treatise on evidence and his book, The Principles of

       Judicial Proof (1913)). Context is extremely important when consciousness-of-guilt evidence is

       proffered:

                                “ ‘The same symptom is often the result of exactly opposite psychological

                       conditions. This sort of evidence is admitted because there is a certain degree of

                       uniformity in its meaning, but the variations from uniformity are so frequent, and

                       depend so much upon personal character and local circumstances that no fixed

                       rules should be laid down. Repeated judicial warnings tell us that the evidence is

                       merely to be estimated as best we can in the light of our knowledge of human

                       nature in general and of the accused in particular. … The general principle, as

                       applied to the conduct of one accused of crime, finds illustration in a great variety

                       of instances. In those which have led to judicial rulings, there has seldom resulted

                       an exclusion, because usually none but conduct having at least plausibly a guilty

                       significance is commonly offered.’ ” Id. at 728-29 (quoting John Henry Wigmore,




                                                        23
                      A Treatise on the Anglo-American System of Evidence in Trials at Common Law

                      § 273 (2d ed. 1923)).

       Additionally, it was noted as early as 1846 that the flight of an accused:

                      “is not necessarily an admission of guilt; it may proceed from an unwillingness to

                      stand a public prosecution, or from a fear of the result, from an inability to explain

                      certain false appearances, indicating guilt, though the party was innocent. The

                      conduct of one accused of crime, is the most fallible of all competent testimony.

                      Those emotions or acts which might be produced in one person by a sense of

                      guilt, or by the stings of conscience, might be exhibited by another, differently

                      constituted, by an overwhelming sense of shame, and the degradation consequent

                      upon a criminal accusation. The same cause producing opposite effects in

                      different persons, owing to weakness or strength of nerve, and other inexplicable

                      moral phenomena.” (Emphasis added.) Smith v. State, 9 Ala. 990, 995 (1846).

       Even if one (like Wigmore) is not troubled by the inability to scientifically verify consciousness

       of guilt, notable objections to its use in the courts include that “its manifestations are equivocal;

       [citation] it may be caused by guilt of another crime than the one charged; [citation] or it may be

       caused by other emotional disturbances [citation].” Hutchins & Slesinger, supra, at 734.

¶ 69          Particular to the prison context, I find such evidence problematic because there are a

       multitude of reasons why an individual may attempt to escape from incarceration that are wholly

       unrelated to whether he or she committed the charged offense. In this regard, I note Justice

       Seymour Simon’s dissent in People v. Gacho, 122 Ill. 2d 221 (1988). In Gacho, a defendant had

       been arrested and incarcerated based on his suspected involvement in the murders of two people.

       Id. at 231. While incarcerated, he wrote a letter to his girlfriend that included the statement, “ ‘I


                                                        24
       still believe I can escape from here one way or the other.’ ” Id. at 245. The supreme court held

       that the statement from the letter was admissible at trial as consciousness-of-guilt evidence. Id. at

       246. Justice Simon dissented, in part due to the fact that the two cases cited by the majority

       (People v. Gaines, 88 Ill. 2d 342 (1988) and People v. Harper, 36 Ill. 2d 398 (1967)) involved

       actual escapes or attempts to escape, which was not the case in Gacho. Id. at 265 (Simon, J.,

       dissenting). Justice Simon then stated:

                      “Here, the defendant was simply writing about the possibility of leaving prison

                      sometime in the future. He may have meant that he thought he would be found

                      innocent and be released or he may have been thinking of escaping because of

                      harsh conditions in prison. In any case, his statement is not relevant to the issue of

                      whether he is guilty of murder, and permitting the State to cross-examine the

                      defendant about the statement was reversible error.” Id.

¶ 70          I recognize that case law states that whether an escape or an attempted escape was

       motivated by consciousness of guilt or by some other reason is a question for the fact-finder to

       decide. See, e.g., People v. Sheridan, 51 Ill. App. 3d 963, 967 (1977). However, as I stated

       above, considering, even as a broader inquiry, whether evidence of an actual or attempted escape

       shows consciousness of guilt requires the fact-finder to presume that the defendant is guilty of

       the underlying offense. Moreover, it is also dangerous to allow the evidence because of the

       likelihood of it being used as evidence of a defendant’s general bad character, rather than

       evidence of his or her consciousness of guilt for the charged offense.

¶ 71          The problematic nature of such evidence is exacerbated in a case like the one before us.

       Here, whether the defendant’s actions even constituted an escape attempt were particularly

       suspect. First, at the time the defendant was transferred to the Rock Island County jail to face the


                                                        25
       charges in this case, he had been incarcerated on a federal charge. He was also facing other state

       criminal charges. Any purported plan to escape could have been an attempt to evade any or all of

       those charges and not the instant aggravated battery with a firearm charge. Second, it is not at all

       clear that the defendant was even planning an escape. His actions—including his recorded

       statements—could as easily have been the implementation of an operation to smuggle drugs into

       the jail as an attempt by the defendant to escape from it.

¶ 72           Unfortunately, despite long-standing doubts of legal scholars and judges about the

       general validity of the concept of consciousness of guilt and, more specifically about the

       reliability of its application in the context of actual or attempted escapes from incarceration, I am

       compelled to concur with the decision to affirm the defendant’s conviction.

¶ 73           JUSTICE WRIGHT, dissenting.

¶ 74           I respectfully dissent on the issue of the admissibility of the other crimes evidence in this

       case. I would find the excessive other-crimes evidence constitutes reversible error arising out of

       a trial within a trial.

¶ 75           I am not persuaded by the case law relied on by the majority. First, many of the cases

       cited in the majority decision involve prearrest flight to avoid arrest. I distinguish those cases on

       the grounds that this defendant did not attempt to flee in order to avoid arrest. Instead, this

       defendant voluntarily requested to be returned to Rock Island County, from federal prison, to

       answer to two outstanding Rock Island County warrants.

¶ 76           Next, I also distinguish three of the decisions cited by the majority that are more

       analogous to the facts in this appeal because those cases involve a postarrest escape. In the oldest

       postarrest case, People v. Talbe, 321 Ill. 80, 86 (1926), defendant was arrested, placed in the

       local jail, and then forcefully removed the jailer’s keys before leaving his jail cell without


                                                        26
       permission. Similarly, in People v. Gambino, 12 Ill. 2d 29, 32 (1957), defendant was first

       arrested, placed in the local jail, and then left the jail itself without permission. I do not find these

       two cases to be helpful because this defendant did not physically depart from either his Rock

       Island jail cell or the Rock Island County jail, without permission, at any time.

¶ 77           A third case cited by the majority, People v. Yonder, 44 Ill. 2d 376 (1969), appears to be

       on all fours with the facts in the case now before this court. For example, both the facts in the

       case at bar and the facts in Yonder involved an inmate who was discovered to be in possession of

       hacksaw blades while incarcerated in the jail and awaiting trial.

¶ 78           However, upon closer examination, I submit the holding in Yonder does not provide

       persuasive authority in this appeal. Specifically, in Yonder, the defense challenged the

       correctness of the trial court’s evidentiary ruling extending the reach of consciousness of guilt

       evidence to apply where the correctional officers thwarted the plan to escape before the inmate

       began to execute an escape. Id. at 392.

¶ 79           In Yonder, unlike the case at bar, the jury received minimal evidence showing Yonder

       possessed hacksaw blades in his shoes while in jail. The evidence linking defendant to the

       hacksaw blades paled in comparison to the extensive evidence the jurors received pertaining to

       the armed robbery. In that case, the State’s accomplice witnesses and the victims described for

       the jury how Yonder woke up the family by attacking the husband as he slept. The armed

       robbers, including Yonder, then dragged the other household occupants out of bed; bound them

       with tape; gouged out the eyes of the husband causing blindness; forced the wife to witness her

       husband’s mutilated face; threatened to cut off the wife’s finger to remove her ring; announced

       an intent to have a “sex orgy” with the couple’s 11-year-old son; and encouraged the others to

       continue to beat, injure, and burn the women present in the home by applying cigarettes to their


                                                          27
       breasts and pubic hairs while “lying naked” on their backs. Further, the jury learned that the

       armed robbery yielded $130 in cash, two pairs of pearls, and a ring.

¶ 80          Not surprisingly, our supreme court engaged in a cursory analysis in Yonder, which

       explained that, in that particular case, the possession of hacksaw blades was admissible evidence

       showing consciousness of guilt. Here, defendant concedes in his brief on this appeal that the trial

       court correctly decided some limited evidence of consciousness of guilt could be introduced by

       the State in their case-in-chief. However, unlike Yonder, defendant agues the details of the

       escape plan, which this jury received, became quite excessive and prejudicial.

¶ 81          Here, the State’s theory was that defendant did not simply acquire and possess

       contraband while housed in the Rock Island County jail but, rather, acquired the various items of

       contraband, not limited to the hacksaw blades, as part of a bigger plan to escape from the jail. In

       support of the State’s escape theory, this jury received 16 photographic exhibits depicting

       contraband found in common day areas of the jail and other evidence discovered outside the jail

       below defendant’s window.

¶ 82          Further, the jury learned about defendant’s 14 recorded telephone calls from the jail

       where defendant made incriminating statements about getting cell phone access and other

       unspecified contraband to defendant. Finally, the jury heard one recording of a visitation

       between defendant and his girlfriend that took place on June 8, 2013. During this conversation,

       defendant dramatically advised his girlfriend that he might not be in jail “next month” and

       promised they would be “going off in the sunset together.” Yet, it is undisputed that defendant’s

       prediction did not come true and he remained in jail the next month. Thus, the issue of whether

       defendant actually intended to escape or was expressing simple bravado on June 8, 2013, created




                                                       28
       a trial within a trial documented by the jurors’ request to review a transcript of the conversation

       on June 8, 2013.

¶ 83          I also distinguish the facts in Yonder from the instant case because, here, the jury did not

       learn that this defendant may have been planning his escape to avoid returning to federal prison

       to serve the balance of a 10-year sentence. For obvious reasons, defendant could not

       counterbalance the excessive other-crimes evidence—about possessing contraband in a penal

       institution while hoping to escape—by informing the jury of an equally plausible reason for his

       desire not to return to federal prison to complete a 10-year sentence.

¶ 84          Had the State limited the evidence to the items and physical evidence found in

       defendant’s cell on July 27, 2013, I could adopt the majority’s harmless error analysis. However,

       my views are premised on the excessive amount of evidence the State elected to introduce, in

       spite of the court’s warning to minimize the evidence of escape long before the trial began. I

       dissent. Finally, with respect to fines and costs, I agree in the majority’s analysis of the

       application of Castleberry, 2015 IL 116916, to the case at bar. I also agree with the majority’s

       view of the decision in Rogers, 2014 IL App (4th) 121088.

¶ 85          I strongly agree with the majority that Castleberry bars this court’s prior practice of

       remanding cases to the trial court with instructions to add the statutorily required fines originally

       omitted by the sentencing judge. Yet, I respectfully dissent because I would not adjust or reduce

       the amounts included in the clerk’s tally sheet as a “void” component of defendant’s sentence.

¶ 86          In People v. Castleberry, 2015 IL 116916, ¶ 19, our supreme court wisely abolished the

       void sentence rule. In doing so, our supreme court clarified that a void sentence exists only

       where the trial court lacked jurisdictional authority to enter an erroneously low (or high) sentence

       and judgment against defendant. In this case, the defendant does not assert the trial court lacked


                                                        29
       jurisdictional authority to order the payment of costs only for purposes of this appeal. I contend

       this court should not correct the circuit clerk’s errors when the trial court has not been requested

       to do so. This does not mean defendant is without a remedy in this case.

¶ 87           I note that either the State or a defendant may file a writ of mandamus directed to the

       circuit clerk. Mandamus is the proper method for any trial court to be instructive to the circuit

       clerk. Alternatively, I respectfully suggest either party could present an agreed bench order for

       the trial court to sign, which clarifies those amounts recognized by existing case law as true court

       “costs.” Either approach would result in a reduction of costs for purposes of the clerk’s records.

¶ 88           For these reasons, I would affirm the defendant’s sentence including court “costs” and

       encourage the parties to initiate any request to correct the clerk’s tally sheet in the trial court.




                                                          30